UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4614



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EUGENE DWIGHT HUNT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-414)


Submitted:   February 23, 2006             Decided:   March 1, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eugene Dwight Hunt pled guilty, pursuant to a written

plea agreement, to possessing a firearm as a convicted felon, in

violation of 18 U.S.C. § 922(g) (2000), and was sentenced to a

fifteen-year minimum sentence because he was found to be an armed

career criminal under 18 U.S.C. § 924(e)(1) (West Supp. 2005).           On

appeal, Hunt argues that the district court erred by sentencing him

as an armed career criminal in violation of United States v.

Booker,   543    U.S.   220   (2005),   because   this   judicially-imposed

sentencing enhancement was neither found by a jury nor admitted by

him.   We affirm.

           Hunt’s argument is foreclosed by two of our recent

decisions.      See United States v. Thompson, 421 F.3d 278, 282-84

(4th Cir.) (holding that district court may enhance sentence based

on fact of prior convictions under § 924(e) regardless of whether

admitted by defendant or found by jury), petition for cert. filed

(Oct. 25, 2005) (No. 05-7266); United States v. Cheek, 415 F.3d

349, 352-53 (4th Cir.) (holding that the armed career criminal

designation, based on prior convictions, does not violate the Sixth

Amendment under Booker), cert. denied, 126 S. Ct. 640 (2005).

           Accordingly, we affirm Hunt’s sentence. We dispense with

oral argument because the facts and legal contentions are




                                    - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -